KHYON ERNEST CHURCH, Petitioner Below, Appellant,
v.
STATE OF DELAWARE, Respondent Below, Appellee.
No. 205, 2008.
Supreme Court of Delaware.
Submitted: May 16, 2008.
Decided: July 10, 2008.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 10th day of July 2008, it appears to the Court that:
(1) On April 25, 2008, the appellant, Khyon Ernest Church, filed a notice of appeal from a Superior Court Commissioner's order dated March 25, 2008 that denied Church's petition for return of property. On May 2, 2008, the Clerk of this Court issued a notice directing that Church show cause why his appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for this Court's lack of jurisdiction to consider an appeal directly from an order of a Superior Court commissioner.[1]
(2) Church filed a response to the notice to show cause on May 16, 2008. Church did not address the jurisdictional issued that was raised in the notice to show cause.
(3) The Supreme Court's appellate jurisdiction is limited to decisions issued by judges of a court.[2] This Court does not have the authority to hear an appeal from an order of a Superior Court commissioner without intermediate review of that order by a Superior Court judge.[3]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the appeal is DISMISSED.
NOTES
[1]  Johnson v. State, 884 A.2d 475, 479 (Del. 2005).
[2]  Id.
[3]  Id.; Owens v. State, 2008 WL 391434 (Del. Supr.); Floyd v. State, 2007 WL 1206947 (Del. Supr.); Johnson v. Williams, 2006 WL 197160 (Del. Supr.). See Del. Super. Ct. Civ. R. 132 (governing authority of Superior Court commissioners).